January 24, 2013




                                  JUDGMENT

                 The Fourteenth Court of Appeals
C.A. WASHINGTON, INDIVIDUALLY AND AS REPRESENTATIVE OF THE
                       W.C.T.F., Appellant

NO. 14-12-00495-CV                           V.

           TAYLOR BROOKS AND EVAN MCANULTY, Appellees
                 ________________________________

      Today the Court heard the parties’ joint motion to vacate the judgment
signed by the court below on February 22, 2012, and remand. Having considered
the motion and found it meritorious, we vacate the judgment signed February 22,
2012, and remand the cause to the trial court for rendition of judgment in
accordance with the parties’ agreement.

      We further order that each party shall pay its costs by reason of this appeal.
      We further order that mandate be issued immediately.
      We further order this decision certified below for observance.